In re Louisiana Rice Promotion Board; Louisiana Rice Research Board; — Defendants); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 612175; to the Court of Appeal, First Circuit, No. 2014 CW 0748.
Granted. The case is remanded to the district court for reconsideration in light of Canal/Claiborne, Ltd. v. Stonehedge Development, LLC, 14-0664 (La.12/9/14), 156 So.3d 627.
WEIMER, J., would grant and docket.
HUGHES, J., concurs in the result.